EXHIBIT 10.2
 
 
LEASE AGREEMENT




This Lease Agreement (hereinafter called the “Lease”) made this 31st day
October, 2006, by and between SANS, LLC, a West Virginia limited liability
company, whose principal place of business is at 951 Point Marion Road,
Morgantown, Monongalia County, West Virginia 26508 (hereinafter called the
“Lessor”) and CHAMPION INDUSTRIES, Inc., a West Virginia corporation, d/b/a
CHAPMAN PRINTING COMPANY, a West Virginia corporation, whose principal place of
business is at P.O. Box 2968, 2450-90 First Avenue, Huntington, West Virginia
25728 (hereinafter called the “Lessee”).
WITNESSTH, that the parties hereto, intending to be legally bound, hereby
covenant and agree as follows:
1. PREMISES: Lessor hereby leases to the Lessee and Lessee hereby accepts as
Lessee, a premises consisting of 5,850 square feet, more or less, being more
particularly depicted and outlined in red on the drawing attached hereto as
Exhibit A ( the “Premises”) and being a portion of that certain building
containing 13,500 square feet located at 951 Point Marion Road, Morgantown, West
Virginia.
2. TERM: 
(a) Primary Term: This Lease shall commence upon November 1, 2005 (the
“Commencement Date”) and continue thereafter for term of five (5) years (the
“Primary Term”).
(b) Renewal Options: This Lease may be renewed for one (1) additional five (5)
year term (“Renewal Term”). This Lease shall be renewed by Lessee providing the
Lessor written notice of Lessee’s intent to renew received by Lessor at least
one hundred eighty (180) days prior to the end of the Primary Term. In the event
that this Lease is renewed, all terms and conditions of this Lease shall remain
in full force and effect, except for the rental payment, which shall be revised
as stated in Section 3(b) below (The “Primary Term” and the “Renewal Term” are
sometimes collectively referred to herein as the “Term”).
3. RENTAL:
(a) Initial Rent: On November 1, 2005 and on December 1, 2005, Lessee shall make
a monthly rental payment to Lessor of One Thousand Two Hundred and 00/100
Dollars ($1,200.00) per month. Commencing on January 1, 2006, Lessee shall pay
to Lessor as annual rent for the Premises during the remaining portion of the
Primary Term of this Lease, the sum of Forty Two Thousand and 00/100 Dollars
($42,000.00) payable in monthly installments of Three Thousand Five Hundred and
00/100 Dollars ($3,500.00) per month, in advance, without notice, set off or
demand on or before the first day of cash calendar month.
(b) Renewal Rent: In the event that this Lease is renewed pursuant to
Section2(b) above, for that period of time beginning as of October 31, 2010 and
ending on December 31, 2010, the monthly rental payment shall remain the same as
provided for in Section 3(a). Commencing January 1, 2011 (the “Rental Adjustment
Date”) and continuing thereafter for the remaining portion of the Renewal Term,
the annual rental payment shall increase by the same percentage increase (if
any) in the Consumer Price Index (revised) for Urban Wage Earners and Clerical
Workers in Pittsburgh, Pennsylvania, as published by the Bureau of Labor
Statistics of the U.S. Department of Labor “CPI”, during the twelve (12) month
period immediately preceding the Rental Adjustment Date. The annual rental
payment for the Renewal Term shall remain fixed for the duration of the Renewal
Term at the adjusted annual rental payment calculated on the Rental Adjustment
Date. In no event shall such adjustment be a negative amount. The annual rental
payment provided in Section 3(a) above shall be the basis for the adjustment for
the annual rental payment due during the Renewal Term as provided in this
Section 3(b).
4. TAXES:  Lessee shall pay its pro rata share of the 2005 real property taxes
for the months of November, 2005 and December, 2005 in the total payment amount
of $666.67, which payment shall be due no later than February 1, 2006. Beginning
on January 1, 2006 and continuing thereafter for the remaining portion of the
Primary Term of this Lease, Lessee shall pay as its portion of all real estates
taxes, charges and assessments imposed on the Premises a rate of Four Thousand
and 00/100 Dollars ($4,000.00) per year, which payment shall be due no later
than the 9th day of September each year. Should Lessee elect to renew this
Lease, then on January 1, 2011 (the “Tax Adjustment Date”) the annual payment
for real estate taxes shall be adjusted to $4,000.00 per year plus Lessee’s
pro-rated portion of any increase as per each tax assessment for the 2011 real
property taxes. Commencing on the Tax Adjustment Date and continuing thereafter
for the duration of the Renewal Term, Lessee shall make an adjusted annual
payment for real estate taxes to the Lessor at a fixed rate equal to the
adjusted annual tax payment calculated on the Tax Adjustment Date described
above, which adjusted annual tax payment shall be due no later than the 9th day
of September each year. 
5. INSPECTION:  The Lessee acknowledges that it has thoroughly inspected the
Premises and acknowledges that the Premises is in good repair and habitable for
the intended use set forth in Section 6 of this Lease. The Lessee hereby accepts
the Premises in an “as is” condition in each and every respect. Lessor or its
authorized representative may enter the Premises at any reasonable time with the
consent of the Lessee in order to inspect the Premises and for such other
reasonable purposes.
6. USE OF THE PREMISES:  The Premises shall be used and occupied as a facility
providing retail services for commercial printing, office design and office
furniture.
Lessee shall not use the Premises:
(a) for any disorderly, illegal or immoral purposes, or violate any law,
ordinance or regulation;
(b) commit any waste therein;
(c) permit any nuisance in or about the Premises;
(d) use the Premises for any extra hazardous purposes;
(e) violate, suspend or void any policy or policies of fire, casualty or
liability insurance on the Premises;
(f) the Lessee agrees to never weld on the Premises during the Term of the
Lease.
If Lessee shall commit any such act, it shall be considered an Event of Default
under this Lease.
7. CONSTRUCTION; ALTERATIONS TO PREMISES:
(a) Construction: Lessee and Lessor agree that Lessor will perform the
construction (the “Work”) in accordance with the plans and specifications
attached hereto as Exhibit “B”. Lessee shall make a payment in the total amount
of $10,000.00 (“Construction Fee”) to Lessor as compensation for the Work, which
shall be paid by Lessee as follows:

 
(i)
$5,000.00 of the Construction Fee will be paid to Lessor upon completion of at
least 50% of the Work, as mutually determined and agreed upon by Lessor and
Lessee.

(ii) The remaining $5,000.00 of the Construction Fee will be paid to Lessor upon
completion of 100% of the Work.
 
(b) Alterations to Premises: No alterations, improvements or installations shall
be made to the Premises without the Lessor’s written consent.
All alterations, additions or improvements upon the Premises made by either
party shall become the property of Lessor and shall remain upon and be
surrendered with Premises a part thereof at the end of the Term aforesaid. Any
damage caused to the Premises by the removal of Lessee’s personal property shall
be remedied and the Premises shall be returned to its condition as of the
execution of this Lease, excepting only reasonable wear and tear.
All work performed by the Lessee shall be done only in accordance with all
applicable federal, state and local safety codes. All such work shall be done in
accordance with no-line contracts, which shall be recorded prior to the
commencement of the work. Placement of lien, (except for work performed by
Lessor pursuant to Section 7(a) above, which shall be Lessor’s sole
responsibility), will be considered an Event of Default in accordance with
Section 18.
8. UTILITIES:  Charges for electricity, water, gas and other utilities measured
by one meter to the building in which the Premises are located shall be prorated
based on the proportion which the square footage of the Premises bears to the
total square footage of such building. In the event the Lessor pays such
utilities as a consequence of the Lessee failing to do so, the Lessor shall be
entitled to receive reimbursement for any such expenses including interest
thereon at the highest legally allowable rate.
9.  REMOVAL:  If any time Lessee shall have vacated or ceased to occupy the
Premises or shall have removed all or substantially all of the Lessee’s personal
property therefrom without having notified the Lessor, the Lessor may enter the
Premises and alter, renovate and or rehabilitate it without diminution or
abatement of rent or the payment of any compensations to Lessee and such action
shall have no effect whatsoever upon Lessee’s obligation under this Lease. Any
personal property of the Lessee remaining in the Premises in any such event
shall be deemed abandoned by Lessee and may be retained or disposed of by Lessor
in any manner. Abandonment shall be presumed where Lessee moves out all or
substantially all of Lessee’s personal property; (a) without Lessor’s consent
and (b) where the rent is or becomes delinquent.
10. INSURANCE:  The Lessee agrees to and shall secure from good responsible
company or companies doing insurance business in the State of West Virginia and
maintain during the entire Term of this lease, the following insurance coverage:
(a)  General Liability Insurance including liability coverage in the minimum
amount of $1,000,000.00 bodily injury and property damage combined.
(b)  Excess Liability Insurance providing umbrella from coverage in an amount of
not less than $1,000,000.00.
(c)  Fire Insurance: Lessee shall provide proper certificates of insurance at
any time upon Lessor’s request. Lessor shall obtain fire insurance to provide
coverage for loss or damage to the Premises and the building situate thereon by
fire or other casualty and liability insurance as well. Lessee will obtain
appropriate renter’s insurance to cover the Lessee’s equipment and contents
situated on the Premises.
(d) Proceeds from the fire or casualty policy shall be payable solely to the
Lessor who shall use such proceeds to make repairs in accordance with the
provisions of Sections 11 & 12 herein.
(e) All such policies described in Sections 10(a) & 10(b) shall identify the
Lessor as an additional insured.
(f) The Lessee shall present unto the Lessor a Certificate of Insurance
certifying to the issuance of the above policies and shall contain a clause that
it may not be cancelled except upon thirty (30) days prior written notice to the
Lessor.
11. DESTRUCTION OF THE PREMISES: If the building or other improvements situate
on the Premises should be damaged or destroyed by fire or other casualty, the
Lessee shall give immediate written notice thereof to Lessor.
(a) If the building or other improvements situate on the Premises should be
totally destroyed by fire or other casualty, or if it should be damaged that
rebuilding or repairs cannot reasonably be competed within ninety (90) working
days from the date of written notification by Lessee to Lessor of the occurrence
of the damage, this Lease shall terminate and rent shall be abated for the
remaining portion of the Term, effective as of the date of said written
notification.
(b) If the building or other improvements situate on the Premises should be
damaged by fire or casualty, but not to such extent that rebuilding or repairs
cannot reasonably be completed within ninety (90) working days from the date of
written notification by Lessee to Lessor of the occurrence of the damage, this
Lease shall not terminate but Lessor shall utilize insurance proceeds to rebuild
or repair such building and other improvements to substantially the condition in
which they existed prior to such damage, and rent shall be abated until such
time as the building and other improvements are restored to substantially the
condition in which they existed prior to such damage.
12. MAINTENANCE OF THE PREMISES: Lessee shall at all times maintain the Premises
in good order and repair at its sole expense. It is the intention of the parties
that the Lessee be solely responsible for maintenance of all aspects of the
Premises. Lessee agrees to keep the Premises in good order and repair,
reasonable wear and tear and damage by accident, fire, or other casualty not
resulting from the Lessee’s negligence excepted. Lessee further agrees to keep
the Premises clean, and to replace all broken or damaged doors, glass or
windows, plumbing fixtures and pipes, floors, stairways, railings, heating and
air conditioning equipment, and all other equipment and fixtures in or on the
Premises.
The Lessee agrees to maintain its portion of the roof, walls and foundations, of
the Premises, free of moisture penetration and to periodically paint and
maintain the exterior of the Premises in a good and workmanlike fashion.
13.  CONDEMNATION:  If during the Term of this Lease or any extension or renewal
thereof, all of the Premises should be taken for any public or quasi-public use
under any law, ordinance, or regulation, or by right of eminent domain, or
should be sold to the condemning authority under threat of condemnation, this
Lease shall terminate and the rent shall be abated during the remaining portion
of the Term, effective as of the date of the taking of said Premises by the
condemning authority.
14. INDEMNIFICATION: The Lessee agrees to forever indemnify and hold the Lessor
harmless from any and all actions, suits, claims or demands arising as a
consequence of the Lessee’s occupancy and operation upon the Premises.
15. ASSIGNMENT; SUBLETTING: Lessee shall not sublet or rent the Premises or any
part thereof, nor transfer possession or occupancy thereof to any person,
corporation, partnership or association; nor advertise same in any newspaper or
other place, nor transfer or encumber this Lease without the prior written
consent of Lessor; now shall any assignment hereof be effective by operation of
the law or otherwise without such consent. Any such consent, if given by Lessor,
shall not release Lessee from any of their obligations under this Lease nor
shall it serve as a wavier of the need for written consent in all future cases.
16. QUIET ENJOYMENT: Upon Lessee paying the rent herein reserved and observing
and performing all the covenants and provisions of this Lease to be observed and
performed by Lessee, Lessor hereby warrants the quiet enjoyment of Lessee in the
Premises; provided, however, that it shall not be breach of this warranty if
Lessee’s use and enjoyment of the Premises is disturbed by acts or omissions of
other parties having no contractual relationship with Lessor.
17. SUBORDINATION:  This Lease and all renewals, modifications, replacements and
extensions thereof shall be subject and subordinate to all present or future
mortgages or underlying leases which may now or hereafter affect the Premises.
This clause shall be self-operative but in any event Lessee shall execute
promptly any estoppel certificates or other assurances that Lessor may require
to furtherance hereof.
18. DEFAULT: In the event of any non-compliance by Lessee with terms and
provisions of this Lease (“Event of Default”), Lessor shall, provide the Lessee
with written notice specifying the Event of Default and notify Lessee that this
Lease will terminate not less than thirty (30) days after the date of such
notice if such Event of Default is not remedied as hereinafter provided.
(a) Except as otherwise provided, if Lessee corrects the Event of Default within
said thirty (30) day right to cure period, this Lease and all rights and
obligations of the parties hereunder shall remain in full and effect.
(b) Should Lessee fail to correct the Event to Default within said thirty (30)
day right to cure period then Lessor may terminate this Lease without notice and
Lessor shall have the right to the immediate possession of the Premises and
Lessor shall further have the right to pursue any other claim or remedy against
Lessee as provided for by the West Virginia or Federal law.
(c) If such Event of Default by Lessee shall be the nonpayment of rent and
Lessee shall fail to pay all current and delinquent rentals within said thirty
(30) day right to cure period, then the total amount of the rent for the balance
of the Term shall, at the sole option of Lessor, become immediately due and
payable.
(d) Should Lessee make an assignment or arrangement for the benefit of creditors
or if a petition in bankruptcy, reorganization of insolvency be filed by or
against Lessee, or if a receiver or trustee be appointed for any of Lessee’s
personal property or if an execution by issued against and is not dissolved
within thirty (30) days thereafter, then such act by Lessee shall constitute an
Event of Default and Lessor shall be entitled to take any action provided for
herein and any action provided for by West Virginia or Federal law.
(e) In addition to any other remedy provided for in this Lease, should any Event
of Default occur, the Lessor shall have the following remedies, which shall be
cumulative:
1. Accelerate the rent due hereunder as if payable in advance.
2. Cancel and terminate this Lease by written notice to Lessee or any person
claiming under Lessee who shall thereupon surrender quiet and peaceable
possession the Premises and all keys and other personal property of Lessor to
Lessor.
3. With or without terminating this Lease, as Lessor may elect, Lessor may
re-enter and repossess the Premises, or any part thereof, and lease it to any
other person upon such terms as Lessor shall deem reasonable, for a term within
or beyond the Term of this Lease; provided that any such reletting prior to
termination shall be for the account of Lessee, and Lessee shall remain liable
for (i) all rent, and other sums which would be payable under this Lease by
Lessee in the absence of such expiration, termination or repossession, less (ii)
the net proceeds, if any, of any reletting effected the account of Lessee after
deducting from such proceeds all of Lessor expenses, reasonable attorney’s fees
and expenses, employee’s expenses, alteration costs, expenses of preparation for
such reletting and all costs and expenses, direct or indirect, incurred as a
result of Lessee’s breach of this Lease. If the Premises are, at the time of
default, sublet or leased to others, Lessor may, as Lessee’s agent, collect
rents due from any subtenant or other tenant and apply such rents to the rent
and other amounts due hereunder without in any way affecting Lessee’s obligation
to Lessor hereunder. Such agency, being given for security, is hereby declared
to be irrevocable.
4. Ejection of Lessee from Premises
5. Exercise of any other remedy, which may be available at law or in equity or
under the terms of this Lease. Should an Event of Default occur or be occurring,
Lessor shall be entitled to recover, all costs and expenses, including (without
limitation) attorney’s fees, incurred by Lessor as a result of said Event of
Default and/or the institution of legal proceedings as a result thereof plus
additional rent equal to one month’s rent.
(f) Failure by Lessor to exercise any of its rights hereunder upon
non-performance by the Lessee of any condition, covenant or provision herein
contained shall not be construed as a wavier thereof, nor shall the defective
performance or wavier of non-performance of any such condition, covenant or
provision by Lessor be construed as a wavier of the rights of the Lessor as to
any subsequent defective performance or non-performance hereunder.
19. NOTICES: All notices, requests, demands and other communications required or
permitted under this Lease shall be in writing, signed by or on behalf of the
party giving such notice, and must be served by personal service of United
States Postal Service Certified Mail addressed to the other party at the
following addresses:


LESSOR:  
Sans, LLC
 
951 Point Marion Road
 
Morgantown, West Virginia 26508
   
LESSEE:  
Champion Industries, Inc.
 
d/b/a Chapman Printing Company
 
P.O. Box 2968
 
2450-90 First Avenue
 
Huntington, West Virginia 25728
   



 
The address of either party may be changed from time to time by such party
giving written notice to the other of such new address.
20. ENTIRE CONTRACT: This Lease constitutes the entire contract between the
parties hereto and there are no other understanding’s promises, representations
or warranties, oral or written, relating to the subject matter of this Lease,
which shall be deemed to exist or bind any of the parties hereto, their
respective heirs, executors, administrators, successors or assigns, except as
set forth therein. No amendment, change or addition to this Lease shall be
binding upon Lessor or Lessee unless reduced to writing and signed by both
parties.
21. RECORDING:  This Lease shall not be recorded.
22. SEVERABILITY CLAUSE:  If any particular term, covenant or provision of this
Lease shall be determined invalid or unenforceable, the same shall not affect
the remaining provisions of this Lease, which shall nevertheless remain in full
force and effect.
IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease the day and year
first above written.
 


LESSOR:
 
SANS, LLC
   
a West Virginia limited liability company,
     
ATTEST:
 
By: ______________________________
_________________________
 
__________________, Managing Member
     
LESSEE:
 
CHAMPION INDUSTRIES, INC.,
   
a West Virginia corporation,
   
CHAPMAN PRINTING COMPANY, d/b/a
   
a West Virginia corporation
     
ATTEST:
 
By:______________________________
 _________________________  
___________________, President

 
 




--------------------------------------------------------------------------------



EXHIBIT A
Description of Premises, to-wit



 




--------------------------------------------------------------------------------





EXHIBIT B
Plans and Specifications





--------------------------------------------------------------------------------